Citation Nr: 0805285	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, and from November 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

The appeal is REMANDED to the AOJ (agency of original 
jurisdiction) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim on appeal.

The RO denied that claim finding: (a) that service medical 
records did not show any complaints or treatment for a 
psychiatric disorder, including PTSD; (b) that a diagnosis of 
PTSD was not associated to a supporting stressor; and (c) 
that the veteran did not identify a verifiable stressor.

The record contains a treatment record dated in March 2005 
showing diagnoses including "rule out PTSD."  Most 
recently, a VA treatment provider submitted a statement in 
August 2005, in which he provided a diagnosis of PTSD.  That 
physician noted that the veteran had trouble remembering 
names and dates relating to trauma in Vietnam, but had 
recently started talking in therapy about certain facts and 
incidents related to Vietnam.  

The veteran's service personnel records do not demonstrate 
unambiguously that the veteran engaged in combat.  As such, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by other official 
service records or other credible supporting evidence. 38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  Furthermore, the Board notes that the Court has 
held that a diagnosis of PTSD, related to service, based on 
an examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

The Court has also held that corroboration of every detail 
with respect to claimed stressors is not required.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  In this case, the 
veteran has submitted accounts of episodes in which he was 
involved, including attacks on barracks and a ship in 
proximity to the veteran.  Even though the veteran, his wife, 
and representative have provided some information that may 
assist in the verification of the reported incidents, the RO 
has not attempted to verify these incidents.  

The veteran, his wife, and representative have submitted 
statements about incidents in Vietnam, which the veteran 
claims are associated with his PTSD.  The veteran stated that 
he witnessed a rocket attack on the barracks at the base 
where he served in Vietnam.  His wife has stated that the 
rocket attack on the barracks at Camp Tien Sha (or Shaw), Da 
Nang, Republic of Vietnam, occurred on March 20, 1969 at 2 
AM.  The veteran's representative stated that the veteran 
worked at "Bridge Ramp at Tien Shaw (Sha) Annex" across the 
road from where the barracks were located.  The veteran also 
stated that he witnessed an attack on a supply ship.  He 
stated that he witnessed the ship explosion by the Bridge 
Ramp, Da Nang.  

The veteran's service personnel records show that he served 
in the Navy, and include an enlisted performance record 
showing that from March 1969 to February 1970, the veteran 
was assigned to NAVSUPPACT (Naval Support Activity), Da Nang, 
Republic of Vietnam.  

Through appropriate means, the AOJ should attempt to obtain 
information to verify the claimed stressors.  If one or more 
claimed stressors is verified, then the AOJ should arrange 
for an examination in order to obtain an opinion as to 
whether a diagnosis of PTSD is linked to a verified stressor 
in service.

The veteran's personnel records show only that he was 
attached to NAVSUPPACT, Da Nang, and do not identify any 
individual ships to which he may have been assigned during 
the period of service in Vietnam (March 1969 to February 
2007).  If the veteran was assigned to a commissioned ship 
that kept deck logs, obtaining these and other documents may 
be helpful.  The AOJ should ask the veteran if he was 
assigned to any specific ship(s) during the period he was 
attached to NAVSUPPACT, Da Nang.  If so, the AOJ should ask 
the veteran to identify any ship to which he was assigned; 
and other specific information such as his assigned unit.

The AOJ should request that the veteran provide any further 
information he may recall about any claimed stressor 
incidents, including any vessel he was assigned to, and the 
time frame for each incident or group of incidents.  The AOJ 
should request that the veteran specifically provide any 
additional details (such as dates, place, people involved, 
unit assigned, etcetera) he can recall regarding the rocket 
attack on the barracks and the attack on and/or explosion of 
the supply ship.  Then, the AOJ can request from appropriate 
sources information on any such vessel, the veteran's unit or 
its higher headquarters, or other available historical 
information, in order to attempt to verify the claimed 
stressors.  

If any stressor is verified, then the AOJ should afford the 
veteran an appropriate examination in order to obtain an 
opinion as to whether any diagnosed PTSD is linked to a 
verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his claimed 
PTSD.  For all sources identified that are 
not on file, the AOJ should appropriately 
proceed to request copies of any pertinent 
private records, and VA medical records 
for the period since March 2005.

2.  The AOJ should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding his claimed stressor(s).  The 
AOJ should ask the veteran to provide as 
much specific detail of the claimed 
stressful event(s) during service as 
possible, such as the full names of any 
casualties and identifying information 
concerning any other individuals involved 
in the events, including their ranks, 
units of assignments, or any other 
identifying details.  The AOJ should also 
specifically request that the veteran 
provide any additional details (such as 
dates, place, unit assigned, name of 
supply ship attacked, etcetera) he can 
recall regarding the rocket attack on the 
barracks and the attack on and/or 
explosion of the supply ship.  

The AOJ should ask the veteran to identify 
any ship on which he served while in 
Vietnam assigned to Naval Support Activity 
(NAVSUPPACT), Da Nang.  If assigned to a 
ship during that period, the AOJ should 
request the veteran to identify any 
claimed stressors associated with his 
assignment on that ship.  The AOJ should 
ask the veteran to identify the supply 
ship he claims was attacked and exploded. 

3.  With the information obtained as to 
the claimed stressors, the AOJ should 
review the file and prepare a summary of 
any claimed stressor.  This summary must 
be prepared whether or not the veteran 
provides additional information as 
requested above.  

The summary should include the following 
descriptions of already claimed stressor 
incidents-as supplemented by additional 
relevant information obtained pursuant to 
this remand-during the period from March 
1969 to February 2007 when the veteran was 
assigned to NAVSUPPACT (Naval Support 
Activity), Da Nang, Republic of Vietnam: 

A.  The veteran reports having 
witnessed a rocket attack on the 
barracks at Camp Tien Sha (or Shaw), 
Da Nang, Republic of Vietnam, which 
occurred on or about March 20, 1969.  
The attack occurred across the road 
from where the veteran was working-
at "Bridge Ramp at Tien Shaw (Sha) 
Annex." 

B.  The veteran reports having 
witnessed an attack on a supply ship 
that exploded.  This occurred by the 
Bridge Ramp, Da Nang.  

The AOJ should send this summary, and a 
copy of the veteran's DD 214 and all 
relevant service documents to the U. S. 
Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate 
entity to include the Naval Historical 
Center.  The AOJ should ask such 
organizations to research the veteran's 
unit records in order to obtain further 
relevant information on the claimed in-
service stressor experiences.  

If the veteran identifies any ship on 
which he served while in Vietnam and 
assigned to Naval Support Activity 
(NAVSUPPACT), Da Nang, then the AOJ should 
contact the Naval Historical Center, 805 
Kidder Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, to obtain any 
available records pertinent to the 
NAVSUPPACT vessel identified, for the 
period from March 1969 to February 1970.  
Records requested should include ship 
histories or records of the NAVSUPPACT or 
its higher headquarters.  The AOJ should 
ask the Naval Historical Center to provide 
any records which might corroborate 
information relating to the veteran's 
claimed stressors.

If the veteran identifies a stressor and a 
time frame for that stressor related to 
service aboard a ship during the period 
from March 1969 to February 1970, the AOJ 
should request the deck log for that ship 
for the relevant time period, from the 
Modern Military Branch, National Archives, 
8601 Adelphi Road, College Park, MD 20740.

If no records are located by the 
organizations above, the AOJ should ask 
the organization to identify any other 
appropriate resources for obtaining 
relevant records.

4.  Should the AOJ be unsuccessful in 
obtaining the above requested records, 
then the AOJ must notify the appellant of 
that inability to obtain those records, 
consistent with notice information 
requirements contained in 38 C.F.R. § 
3.159(e); including but not limited to 
informing him as to whether the records 
exist, the efforts taken to locate the 
records, and that further efforts to 
obtain those records would be futile.  See 
38 C.F.R. § 3.159(c)(2).

5.  After obtaining any relevant 
information from JSRRC or other 
organizations, the AOJ should determine 
whether the evidence verifies any claimed 
stressor, to specifically include the ship 
explosion by the Bridge Ramp, Da Nang, or 
the rocket attack on the barracks at Camp 
Tien Shaw (Sha), as described by the 
veteran.  

6.  If and only if a cited stressor 
incident is verified, then the AOJ should 
afford the veteran a VA examination that 
should be performed by a psychiatrist in 
order to determine whether the veteran has 
PTSD (or some other psychiatric disorder) 
related a verified incident during 
service.  The claims folder and a copy of 
this Remand must to be made available to 
and reviewed by the examiner in 
conjunction with the examination; and the 
examiner should acknowledge such review in 
the examination report.  All necessary 
tests should be conducted, and the 
examiner must rule in or exclude a 
diagnosis of PTSD.  The AOJ is to inform 
the examiner of the stressors designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

7.  Thereafter, following any additional 
development deemed appropriate, the AOJ 
should readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b), if appropriate.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

